                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        MARSHALL DIVISION

MITLON KEITH BUNN, #13789-078                      §

VS.                                                §                      CIVIL ACTION NO. 2:18cv29

UNITED STATES OF AMERICA                           §

                                        ORDER OF DISMISSAL

       Petitioner Milton Keith Bunn, a federal inmate confined at the Estill Federal Correctional

Institution in South Carolina, brings this petition for a writ of audita querela based on an amendment to

the sentencing guidelines. The petition was referred to United States Magistrate Judge Roy Payne for

findings of fact, conclusions of law, and recommendations for disposition of the case.

       On June 4, 2018, Judge Payne issued a Report, (Dkt. #4), recommending that Petitioner’s petition

be denied. Petitioner has filed timely objections, (Dkt. #8). The Court has conducted a careful de novo

review of the record and the Magistrate Judge’s Report. See 28 U.S.C. § 636(b)(1) (District Judge “shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendation to which objection is made.”). Upon such de novo review of the record, Petitioner’s

objections, and the Assistant United State Attorney’s reply to those objections, the Court finds that Judge

Payne’s Report is correct and Petitioner’s objections are without merit. Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #4), is ADPOTED as

the opinion of the District Court. Petitioner’s objections, (Dkt. #8), are overruled. It is also

       ORDERED that the above-styled petition is DENIED. Finally, it is

       ORDERED that any and all motions which may be pending in this action are hereby DENIED.
       So Ordered this
       Feb 18, 2019




                                                       1
